  USDC IN/ND case 3:19-cv-00744-RLM document 18 filed 05/26/20 page 1 of 5


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

GARY E. HOLLINGSWORTH,               )
                                     )
                  Plaintiff,         )
            v.                       )
                                     )
ANDREW SAUL,                         )      Cause 3:19-CV-744-RLM
Commissioner of Social Security      )
                                     )
                  Defendant.         )


                               OPINION AND ORDER

      Gary Hollingsworth seeks judicial review of the final decision of the

Commissioner of Social Security’s decision denying his applications for disability

insurance benefits and Supplemental Security Income under the Social Security

Act, 42 U.S.C. §§ 423 and 1381 et seq. The court has jurisdiction over this action

pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). For the reasons summarized

below, the court reverses the Commissioner’s decision and remands for further

proceedings.

      Mr. Hollingsworth was 51 years old in March 2014, the alleged onset of

disability. He applied for DIB and SSI based on a variety of physical impairments,

including problems with strokes, paralysis on the right side, high blood pressure,

and arthritis on the right hand. His applications were denied initially, upon

reconsideration, and after a July 19 administrative hearing. The ALJ concluded

at the hearing that Mr. Hollingsworth could perform medium work with

limitations. The ALJ determined that Mr. Hollingsworth could perform his past

relevant work as a lube servicer and, in the alternative, he could perform other
  USDC IN/ND case 3:19-cv-00744-RLM document 18 filed 05/26/20 page 2 of 5


work that existed in significant numbers in the national economy, and so he

wasn’t disabled within the meaning of the Act from March 22, 2014 through July

13, 2018. More specifically, the ALJ found that:

      Mr. Hollingsworth had the following severe medically determinable
       impairments: Basal Ganglia Infarction secondary to Lucunar Infarction
       resulting in Cerebral Vascular Accident secondary to Hypertension with
       left sided weakness; Emphysea; COPD; and Hyperlipidemia.
      Mr. Hollingsworth had the following nonsevere impairments: diabetes and
       a history of hernia.
      Mr. Hollingsworth had the residual functional capacity to perform
       medium work as defined by 20 CFR 404.1567(c) and 416.967(c) except he
       can lift and carry fifty pounds occasionally and twenty-five pounds
       frequently; he can stand or walk for six hours in an eight hour day; sit for
       six hours in an eight hour day; never climb ladders, ropes, or scaffolds;
       avoid all use of hazardous moving machinery or exposure to unprotected
       heights; avoid all exposure to environmental irritants and poorly
       ventilated areas; and avoid all exposure to extreme cold and heat.
      Mr. Hollingsworth didn’t have an impairment or combination of
       impairments that significantly limited his ability to perform basic work
       related activities for 12 months, and therefore did not have a severe
       impairment or combination of impairments. 20 C.F.R. Pt. 404.1521 et seq.
[AR 7-19].
       When the Appeals Council denied Mr. Hollingsworth’s request for review,

the ALJ's decision became the final decision of the Commissioner of Social

Security. Jones v. Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). This appeal

followed.


       The ALJ erred in her evaluation of Mr. Hollingsworth’s subjective

symptoms. When evaluating a claimant’s description of his impairments, an ALJ

first considers whether “there are underlying medically determinable physical or

mental impairment(s) that could reasonably be expected to produce the

individual’s symptoms.” SSR 16-3p. If an underlying impairment could
  USDC IN/ND case 3:19-cv-00744-RLM document 18 filed 05/26/20 page 3 of 5


reasonably be expected to produce the individual’s symptoms, the ALJ evaluates

“the intensity and persistence of those symptoms to determine the extent to

which the symptoms limit an individual’s ability to perform work-related

activities[.]” Id. An ALJ may not discredit a claimant’s testimony only “because

there is no objective medical evidence supporting it.” Villano v. Astrue, 556 F.3d

558, 562 (7th Cir. 2009). The regulations provide that an ALJ must consider the

certain factors when evaluating the symptoms, including:

      1. Daily activities;

      2. The location, duration, frequency, and intensity of pain or other
         symptoms;

      3. Factors that precipitate and aggravate the symptoms;

      4. The type, dosage, effectiveness, and side effects of any medication an
         individual takes or has taken to alleviate pain or other symptoms;

      5. Treatment, other than medication, an individual receives or has
         received for relief of pain or other symptoms;

      6. Any measures other than treatment an individual uses or has used to
         relieve pain or other symptoms (e.g., lying flat on his or her back,
         standing for 15 to 20 minutes every hour, or sleeping on a board); and

      7. Any other factors concerning an individual's functional limitations
         and restrictions due to pain or other symptoms.

SSR 16-3p.
      The ALJ wrote that when she turned to the regulatory factors, Mr.

Hollingsworth’s allegations of severe limitations were inconsistent with the

record as a whole. The ALJ considered the regulatory factors and specifically

touched on Mr. Hollingsworth’s activities of daily living; the type, dosage,

effectiveness, and side effects of his medication; treatment and other measures,

precipitating and aggravating factors, functional limitations, and medical
  USDC IN/ND case 3:19-cv-00744-RLM document 18 filed 05/26/20 page 4 of 5


evidence. But the ALJ didn’t explain how the evidence as to any of the factors

was inconsistent with Mr. Hollingsworth’s reported severity. She simply listed

facts that related to each of the factors without analyzing how those factors

contradict his claim. A summary of evidence isn’t the same as meaningful

analysis. William B. v. Saul, No. 18 CV 50083, 2019 U.S. Dist. LEXIS 159561,

at *15 (N.D. Ill. Sep. 19, 2019)(citing Hearan v. Berryhill, No. 17 C 0542, 2018

U.S. Dist. LEXIS 113633, 2018 WL 3352657, at *6 (N.D. Ill. July 9, 2018)). The

ALJ then wrote that “[w]hile the medical evidence supports that the claimant

would have some limitations due to his impairments, these impairments are not

as severe as the claimant has alleged.” Coupled with the lack of analysis as to

the regulatory factors, it appears that the ALJ discounted Mr. Hollingsworth’s

statements about the severity of his limitations based solely on the lack of

objective medical evidence. See 20 CFR 404.1529(c)(2) (“[W]e will not reject your

statements about the intensity and persistence of your pain or other symptoms

or about the effect your symptoms have on your ability to work solely because

the available objective medical evidence does not substantiate your statements.”)

Additionally, aside from listing the medical evidence, the ALJ didn’t explain why

the medical evidence contradicts Mr. Hollingsworth’s allegations as to his

limitations. She didn’t explain why a full range of motion and normal muscle

tone contradicts Mr. Hollingsworth’s assertion that prolonged standing or

walking results in leg pain, and that he is only able to walk for five minutes,

stand for ten minutes, and lift thirty pounds. An ALJ must build an "accurate

and logical bridge from the evidence to [her] conclusion so that, as a reviewing
  USDC IN/ND case 3:19-cv-00744-RLM document 18 filed 05/26/20 page 5 of 5


court, we may assess the validity of the agency's ultimate findings and afford a

claimant meaningful judicial review." Young v. Barnhart, 362 F.3d 995 (quoting

Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002)). The ALJ didn’t build an

accurate and logical bridge between the evidence she cited and her conclusion

that Mr. Hollingsworth’s limitations were less severe than he described.


      Accordingly, the Commissioner’s decision is REVERSED and the case is

REMANDED for further proceedings.


      SO ORDERED

      ENTERED:      May 26, 2020

                                       /s/ Robert L. Miller, Jr.
                                     Judge, United States District Court
